Citation Nr: 1814137	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to an evaluation in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for posttraumatic stress disorder (PTSD) with major depressive disorder.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the time period prior to September 1, 2015.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded these matters in March 2015 and May 2017.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  The Veteran's wife was present as a witness.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its May 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)   


FINDINGS OF FACT

1. The Veteran's right knee disorder is not related to active duty service.

2. The Veteran's left knee disorder is not related to active duty service.

3. The Veteran's lumbar spine disorder is not related to active duty service.

4. Prior to September 1, 2015, the Veteran's PTSD overall has not been manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

5. From September 1, 2015, the Veteran's PTSD overall has not been manifest by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

6. Prior to September 1, 2015, the schedular disability evaluation requirements of 38 C.F.R. § 4.16 (a) are not met.

7. The Veteran's service-connected disabilities, alone, do not preclude the performance of substantially gainful employment consistent with his education and occupational background, prior to September 1, 2015.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

3. The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.303.

4. The criteria for an evaluation in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for PTSD with major depressive disorder have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5. The criteria for the assignment of a TDIU, prior to September 1, 2015, have not been met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

The Veteran asserts that he has current right knee, left knee and lumbar spine disorders as a result of his military service.  He asserts that symptoms of all three disorders have existed since service. 

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran was treated for back pain twice.  In June 1969, the Veteran complained of low back pain.  In May 1970, the Veteran complained of back pain; the examiner noted that the Veteran had a history of malaria and the Veteran had a 102 degree temperature.  Service treatment records are silent for complaints, treatment or diagnosis of a right or left knee disability.  Upon separation from service in January 1971, the Veteran self-reported that he was in good health.  There were no complaints of right knee, left knee, or back problems.

In January 2012 the Veteran was afforded a VA examination for his lumbar spine claim.  The examiner noted a diagnosis of degenerative arthritis of the thoracolumbar spine.  The Veteran stated that his back condition began in service where he was hurt due to carrying a ruck sack.  He stated that he has experienced pain since service.  The Veteran said he was diagnosed with a protruding disc by MRI in 1998.  The examiner opined that it was less likely than not that the current back condition was related to back pain treated in military service.  The examiner stated that military medical records showed two complaints for back pain, once in 1969 and once in 1970.  The examiner stated that the current degenerative back condition was most likely due to the age of the Veteran and normal wear and tear.

In April 2012, the Veteran submitted a statement reporting that his back condition was caused from serving in the infantry where he carried a backpack plus ammunition and some heavy equipment while under fire.  In addition, the Veteran said that his right knee disorder still hurt from service.

In May 2012, the Veteran was afforded a VA examination for his right and left knees.  The examiner noted a diagnosis of degenerative joint disease in both knees.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no documented injury and post military age and vocation had caused degenerative joint disease of the bilateral knees.

In a January 2013 notice of disagreement, the Veteran described his duties in service which included jumping out of Hueys which were sometimes five to eight feet off the ground.  In addition, he carried enough equipment for one to two week patrols.

In February 2015, the Veteran testified at his Board hearing that he had knee issues in service but did not go to the medic because he wanted to be strong.  He described carrying a 100 pound sack or supplies on his back all the time and said that walking through the woods your knees were bound to be hurt or sprained.  He further described how he jumped out of Hueys which were several feet off the ground while he was carrying equipment on his back.  He reported one incident in service where he jumped out of a Huey and landed on a twig or limb and twisted his knee; he said he "worked it off" because when your life was in danger you were not worried about your knee.  The Veteran stated that following service he sought treatment for his back and knees but was unable to locate these treatment records.  He said that he has had chronic knee issues since service.  The Veteran stated that his employment following service was an electrician.  

The Board notes in a March 2015 remand, the Board found the January 2012 and May 2012 VA opinions inadequate as they did not address the Veteran's competent allegations of ongoing back and knee complaints since service.

In August 2015, the Veteran was afforded a VA examination for his lumbar spine disorder.  The examiner noted a prior diagnosis of lumbosacral strain while in Vietnam.  The Veteran stated that he strained his back in service carrying his pack.  He also stated that he went to the chiropractor every year for an adjustment, but that he could not find past records on his back treatments from the chiropractor.  The Veteran said that one chiropractor told him that his back kept going out because his hamstrings were so tight.  

In August 2015, the Veteran was also afforded a VA examination for knees.  The Veteran stated that he strained/sprained his left knee a few times but he tolerated it and did not seek medical treatment.  He reported starting to use a knee brace two years ago and that helped.  He was a maintenance electrician for his career and retired in 2011.  He had not had treatment for his left knee.  The examiner noted that the Veteran did not claim a right knee condition during the examination.

In an August 2015 VA opinion, the examiner addressed both the back and knee claims.  The examiner opined that the conditions claimed were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran likely had back strain and possibly knee strain due to carrying a pack on his back in Vietnam; however, the examiner determined that this did not cause a chronic condition.  The Veteran had degenerative changes of his back and knees which were not uncommon for a 67 year old that had remained active.  He had a physically demanding job as a maintenance electrician and retired in 2011.  Therefore, his career after the military could have played a significant role in development of the knee condition and back condition also.  Overall, there was no objective evidence to link his back and knee conditions directly to military service 47 years ago.

Thus, the Board finds that there is no medical evidence in significant conflict with the opinions of the August 2015 VA examiner.  Therefore, the most probative medical evidence is against the claims. 

The Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In that regard, the Veteran has reported experiencing right and left knee pain and back pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a left or right knee disability or back disability or as to the etiology of a left or right knee disability or back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current knee and back disabilities require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional with consideration of the history of the disability including the Veteran's reports of knee and back pain, and as the opinion is supported by a clear rationale. 

In summary, the preponderance of the evidence is against a finding that the Veteran has a current right or left knee disorder or lumbar spine disorder that was caused by service.  Thus, the claims for service connection are denied.

III.	Increased Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an increased disability rating for his service-connected PTSD, which he asserts is more severe than the 50 percent rating assigned prior to September 1, 2015, and more severe than the 70 percent rating assigned from September 1, 2015.

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125 (2017).

In a June 2010 VA treatment note, the Veteran complained of depression, low self-esteem, difficulty coping with stress, difficulty controlling anger, difficulty staying asleep, poor concentration and feeling guarded.  He said that these symptoms had caused him to divorce his wife of 39 years.  The Veteran stated that he felt hopeless about the present/future because of his divorce.  The Veteran denied suicidal or homicidal ideation.  He also denied psychosis or trauma.  He reported spontaneously purchasing a $15,000.00 RV which hindered his finances.  The Veteran was employed and his interests included fishing, golfing and bowling.  He denied community involvement, hallucinations, or delusions.  He was well groomed and neat, his attitude was cooperative, mood euthymic and affect within normal limits.  The Veteran was oriented and he had a good memory.  The VA physician found that the Veteran did not meet the criteria for PTSD and was diagnosed instead with depression not otherwise specified.   A GAF score of 60 was assigned.

In July 2010, the Veteran was afforded a VA examination for PTSD.  The Veteran described his current symptoms which included anxiety, panic disorder, depression, mistrust of others (including his wife), easily startled by loud noises like fireworks or other unexpected movement, short-tempered, irritable, anger and mood swings.  The severity of his symptoms was moderate but constant.  The Veteran reported that the symptoms affected his total daily functioning which resulted in more stress and a more fragile mood.  He reported he had trouble sleeping and endorsed a history of violent behavior described as fighting with others.  He denied any history of suicide attempts.  The examiner noted that the Veteran was not taking any medication for his condition and had not received psychotherapy in the past year.  He had not been hospitalized for psychiatric reasons or made any emergency room visits for his psychiatric problem.  Upon examination, orientation was within normal limits, appearance and hygiene were appropriate, and behavior was appropriate.  The Veteran maintained good eye contact during the examination.  Affect and mood showed mood swings, anxiety, findings of impaired impulse control - especially his temper, anhedonia and detachment from others and depressed mood.  Communication was grossly impaired because he was hard of hearing and had tinnitus.  Speech was within normal limits.  The Veteran showed impaired attention and/or focus.  Panic attacks were present and occurred more than once per week.  The attacks were triggered by sudden or unexpected loud noises.  There was no report of a history of delusions or hallucinations.  Obsessive compulsive behavior was absent.  Thought processes were appropriate and the Veteran was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was impaired with severe impairment - hair-trigger temper.  Abstract thinking was normal.  Memory was mildly impaired.  There were passive thoughts of death, but with no intent or plan, which the examiner felt therapy could improve this.  Homicidal ideation was absent.  Recurrent recollection of the traumatic events was noted.  The Veteran avoided thoughts, feelings or conversation associated with the trauma, markedly diminished participation in activities, efforts to avoid activities that arouse the event, feeling of detachment or estrangement from others and inability to recall an aspect of the trauma.  The Veteran had difficulty concentrating, and hypervigilance.  The duration of disturbance was more than one month.  The disturbance caused distress or impairment in social, occupational, or other areas of functioning.  The disease was chronic with duration of symptoms three months or more.  The Veteran avoided crowded places.  The Veteran was diagnosed with PTSD and assigned a GAF score of 66.  

The examiner stated that the Veteran was capable of managing benefit payments in his own best interest.  In addition, mentally he occasionally had some interference in performing activities of daily living because of his anxiety and panic attacks.  The examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner stated that the Veteran required therapy and mediation management.  

The Board notes that following this VA examination and a review of the records, the RO granted the Veteran a 50 percent disability rating for his PTSD in August 2010.

In an August 2011 VA treatment note, the Veteran denied nightmares or recurrent thoughts.  The Veteran also denied avoidant behavior.  However, the Veteran did endorse feelings of being constantly on guard, watchful, or easily startled.  The Veteran also reported that he felt numb or detached from other, activities or his surroundings.  However, then the Veteran stated that he did not feel little interest or pleasure in doing things and did not feel down, depressed or hopeless.  The Veteran stated that he was having a little trouble with losing his job.  

In an August 2011 VA treatment note, the Veteran's short and long term memory was noted as good.  His affect and mood were appropriate.

In October 2011, the Veteran was afforded another VA examination for his PTSD claim.  The Veteran reported that he was an electrician and was fired in August 2011 due to a conflict with his supervisor.  The Veteran stated that he had been fired from his last five jobs.  He said that he did not have any activities and did nothing.  The Veteran endorsed symptoms of nightmares, flashbacks, intrusive thoughts, increased startle panic attacks, hypervigilance, anger outburst with verbal aggression, recurrent thoughts, survivor guilt, paranoia, and isolated flashbacks.  The severity of the symptoms was severe and ongoing.  The Veteran reported a history of violent behavior described as fist fighting, and denied a history of suicide attempts.  He reported that he was not receiving any treatment for his condition and had not received psychotherapy for his mental condition within the past year.  He had not been hospitalized for psychiatric reasons and had not made any emergency room visits for his psychiatric problem.  Upon examination, orientation was within normal limits, appearance and hygiene were appropriate.  Behavior was appropriate and he maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood, a flattened affect, anxiety, depressed mood and impaired impulse control.  

The impaired impulse control affected motivation and/or mood by verbal aggression.  Sleep was disturbed, appetite was excessive, energy was low, anhedonia and fist fights were noted, and there was a lack of emotional expression.  Communication was within normal limits.  Speech was within normal limits.  The Veteran showed impaired attention and/or focus.  Panic attacks were present and occurred four to five times per week, and lasted 15 to 20 minutes.  There were signs of suspiciousness.  There was no report of a history of delusions or hallucinations.  Obsessive compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions and did not have slowness of thought or appear confused.  Judgment was not impaired.  Memory impairment was mild.  Suicidal and homicidal ideation was absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD which were described as depression, panic attacks and isolated.  The Veteran was diagnosed with PTSD and major depressive disorder.  The Veteran was assigned a GAF score of 55 for the former and 60 for the latter.  The examiner separated the symptoms from each disorder and found that symptoms of nightmares, intrusive thought, increased startle, flash backs, panic attacks, hypervigilance, anger outburst, verbal aggression, reliving, survivor guilt, paranoid, and isolation were associated with the Veteran's PTSD.

The examiner stated that the Veteran's current psychiatric impairment is that psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms also included difficulty in understanding complex commands, impairment in short and long term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He had intermittent inability to perform recreation or leisurely pursuits because of the depression.  In addition, he had constant interference with physical health because of tinnitus.  The examiner determined that the Veteran needed to seek follow up treatment and required ongoing psychotherapy.  The Veteran's prognosis was poor.

In April 2012, the Veteran's daughter submitted a statement regarding the Veteran's PTSD symptoms.  She stated that the Veteran always worked graveyard shifts because he could not sleep at night and then would farm during the daytime, allowing for minimal sleep.  She described him as always "jumpy" and easily spooked.  The Veteran's daughter said that the Veteran lost his job in 1983 and he became verbally and physically abusive.  He had violent, angry outbursts more often than usual.  She reported that following service the Veteran lost his farm, his home, numerous jobs, his marriage and his family.  She said that he still had difficulty sleeping through the night and until recently would not even discuss his time in service.  She said that he had difficulty managing his finances, lacked self-esteem, was incompetent in making rational, sound decisions, often made inappropriate comments, and he struggled with building and maintaining relationships even with his children.  He was very uncomfortable in crowds, had difficulty communicating, was temperamental, and often irrational and naïve.  

In August 2012, the Veteran's fiancée submitted a statement in support of the Veteran's increased rating claim.  The Veteran's fiancée stated that there were times that the Veteran got out of control and out of character.  He became very paranoid quickly and would jump to conclusions.  She stated that he had trouble sleeping and woke up with flashbacks.  He also had increasing trouble with trusting people.  She said that when they went out to functions, the Veteran became edgy and jumpy for no reason.  She said that the Veteran was fired from his last two jobs, and that despite being very capable of his duties, he did not get along with his colleagues.

In a November 2012 Vet Center treatment note, the Veteran's counselor stated that the Veteran experienced symptoms of recurrent thoughts of disturbing situations, numbness of emotion, hypervigilance, nightmares, irritability, isolation, anxiety and depressive mood.  The Veteran reported that his time in service left him feeling a sense of guilt and distrust of situations.  The Veteran was anxious and found it difficult to be out in crowds, engage with others or even his family.  He did not have close friends.  Specifically, his hypervigilance made him constantly on guard in public places and he slept poorly.  His depressive mood was exhibited by feelings of hopelessness and despair.  He felt suspiciousness and had difficulty interacting with peers, including job dysfunction, often wanting to work alone.  The VA counselor stated that the Veteran demonstrated difficulty dealing with daily life stressors often resorting to isolation and depressive mood. 

In a February 2013 Vet Center treatment note, the Veteran's counselor stated that the Veteran reported symptoms of recurrent thoughts of disturbing situations and wanted to avoid these thoughts, hypervigilance, nightmares, poor sleep, irritability, isolation, anxiety, anger, avoidance of trauma, numbness, detachment from others and lack of emotions and depressive mood.  The Veteran reported flashbacks and his time in service left him with feelings of guilt and distrust of situations.  The VA counselor stated that he felt anxious, finding it difficult to be out in crowds, engage with others and that he did not have close friends.  Specifically, his hypervigilance made him constantly on guard in public places or at home.  He had poor sleep and depressive mood with lack of confidence and frequent sadness.  He was suspicious and distrusted people and situations, and had difficulty interacting with peers, including job dysfunction.  He had frequent recurrent thoughts of war - often feeling distressed by triggers such as the topic of war and sounds.  The Veteran struggled in opening up and processing due to his lack of disclosing any information to family or friends.  The VA counselor said that this appeared to have impacted his ability to work and with familiar relationships.  The Veteran had demonstrated difficulty dealing with daily life stressors often resorting to isolation and depressive mood. 

In November 2014, the Veteran's wife submitted a statement reporting that the Veteran's PTSD symptoms had intensified in the past year.  She stated that the Veteran rarely slept and was indecisive.  She said that he was uncomfortable in crowded places or around unfamiliar people and became anxious to the point where he has removed himself from the situation.  She said he became frustrated easily and had trouble communicating his feelings or how he wanted a situation to be resolved.  The Veteran's wife reported that the Veteran had become very irritable and quick to anger.  She said that he acted hopeless at times and had memory problems.  She described him as not trusting people and acting guarded.  If he was startled then he became very jumpy and would swing without realizing.  The Veteran's wife said that other times he was withdrawn.  Socially, she described him as enjoying going to church or family functions.  

In February 2015, the Veteran's wife testified at his Board hearing that the Veteran was argumentative and very quick to anger.  Sometimes he was very indecisive.  She said for example that the Veteran would want her to tell him how to talk to the children and that he did not want any confrontations.  The Veteran's wife described him as very snappy and disliking crowds.  He also became frustrated easily.  She stated that his symptoms had worsened since 2011.  She said that he enjoyed going to church or a familiar place with family but otherwise he was very frustrated.  She reported that his sleep had gotten much worse and he had probably slept in bed once that week for only about two to three hours.  The Veteran reported that he had nightmares.  The Veteran's wife described how he would break down and cry about events in the past.

In September 2015, the Veteran was afforded another VA examination.  The Veteran described feeling worthless and was pessimistic in his thinking.  The examiner found that upon review of the records, the symptoms of his major depressive disorder and PTSD overlapped.  Upon examination, the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner stated that the symptoms of the Veteran's mental disorders and their resulting impairment overlapped significantly and the examiner could not determine their individual impact without resorting to mere speculation.  Associated symptoms with the Veteran's PTSD included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  

The examiner stated that the Veteran arrived promptly for the appointment, but became quickly agitated and impatient, evidenced hostility toward the evaluation process and challenged the clinician.  The Veteran directly stated that he did not trust the clinician.  He interacted with underlying hostility about the process continuing to be evident.  He was alert and fully oriented.  He evidenced an impatient affect and grieved mood.  His communication appeared to frustrate him and he evidence circumstantial thoughts and difficulty putting thoughts into words.  The Veteran reported having survivor's guilt and continuing to feel helpless about those who were wounded and called out for help in service.  The Veteran showed some memory problems.  He also described carrying hostilities towards those who had evaluated him at the VA and that he had homicidal thoughts towards them.  The examiner found him to be easily angered, impatient, anxious, and with a chronic sleep impairment that appeared to be the symptoms which impacted his ability to work around others without disrupting them or creating a hostile work environment.  Problems with concentration appeared to impact his work product as he described difficulty concentrating on the job/electrical wires which could cause injury or destruction.  The Veteran reported no current strains with his wife and grandson and stated that he was able to attend his grandson's school events and was able to tolerate the crowds there although he was uncomfortable and suspicious.  He said that he had not made a friend in a very long time and had no contact with those with whom he served and was only beginning to talk to other veterans about his experiences in group therapy.  

In March 2016, the Veteran submitted a disability benefits questionnaire (DBQ) regarding the severity of his PTSD symptoms.  The examiner diagnosed the Veteran with PTSD with dissociative episodes of derealization, major depressive disorder and generalized anxiety disorder.  His psychosocial and environmental problems were moderate with poor sleep and nightmares.  Associated with PTSD the Veteran had nightmares, poor sleep, hypervigilance, hyperarousal, avoidance of trauma related stimuli, flashbacks, and intrusive memories.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Further symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of anger, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran was assigned a GAF score between 45 and 50.

In a June 2017 VA treatment note, the Veteran denied current suicidal or homicidal ideation.  However, the Veteran did state that that he had a history of suicidal ideations on occasion when he had flashbacks.  When they became strong, the Veteran stated that he often thought he would rather be dead then continue having these symptoms.  He stated that he would never act on these thoughts though because he was strongly against suicide.  The VA physician found that he was not thought to be a danger to himself or others.  

The Board notes that the October 2011VA examiner noted the Veteran's symptoms as severe and ongoing and his prognosis as poor; however the overall examination results in that examination as well as the overall evidence of record does not show that the Veteran warrants a rating in excess of 50 percent prior to September 1, 2015.  Initially, regarding the October 2011 VA examination, the examiner noted that the Veteran stated that he was not seeking treatment for his symptoms.  Thus, the examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The Board also notes that the July 2010 VA examiner found that the Veteran's communication skills were grossly impaired; however, the examiner noted that this was due to his hearing loss and tinnitus, not his PTSD.  In sum, the July 2010 VA examiner found that the Veteran's symptoms were moderate and that they caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

The evidence of record prior to September 1, 2015, showed that the Veteran enjoyed fishing, golfing and bowling.  He had mild memory impairment and denied suicidal and homicidal ideation.  There was no obsessive compulsive behavior.  Despite notes from the Veteran's counselor at the Vet Center where the Veteran was noted to be isolated with few friends, his wife submitted in a November 2014 statement, that the Veteran enjoyed partaking in church and family functions.  The Board has also considered the Veteran's daughter's statement; however, her statement regarding his symptoms does not rise to a higher disability rating.  The Veteran's GAF scores ranged from 55 to 66.  Thus, the Board finds that the Veteran's VA treatment records and VA examinations are more probative.  These records show the Veteran's symptoms to be overall moderate and note that the Veteran did not seek treatment or take medication for some time.

In addition, the overall evidence of record does not show that the Veteran warrants a rating in excess of 70 percent from September 1, 2015.  The Veteran's memory loss was found to be mild in nature, the Veteran asserted suicidal ideation and some homicidal ideation towards the examiners that evaluated them; however, he noted that he would not act on them.  The Veteran was found in his most recent June 2017 VA treatment note that he was not a risk to himself or others  Examiners found that at times his anxiety could interfere with daily activities; however, overall, the Veteran was able to have a positive home life with his wife and grandson.  In fact, he reported attending his grandson's school functions, despite feeling discomfort.  The Veteran's wife reported that he had difficulty communicating sometimes; however, there was no evidence to show that there was gross impairment.  The September 2015 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  In addition, the March 2016 DBQ submitted by the Veteran showed that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and he was assigned a GAF score between 45 and 50.

Accordingly, the Board finds that a rating in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for a disability rating in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV.	TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.   For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, as opposed to requiring the Veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16  further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.  

In the matter at hand, prior to September 1, 2015, service connection was in effect for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  A combined schedular evaluation of 60 percent has remained in effect since June 18, 2010, for these disabilities. 

Initially, the Board notes that hearing loss and tinnitus will not be considered as a service-connected disability that precludes the Veteran from obtaining employment, as the Veteran has repeatedly asserted that his inability to maintain employment is due to his service-connected PTSD.  Information of record is that the Veteran has an associate's degree.  The Veteran is currently retired and last worked in July 2011 as an electrician. 

On the basis of the foregoing, it is clear that the Veteran does not meet the schedular requirements for TDIU entitlement set forth in 38 C.F.R. § 4.16 (a), and thus, the question presented for review is whether he was unable to secure or follow a substantially gainful occupation as a result of his PTSD, prior to September 1, 2015.  38 C.F.R. § 4.16 (b).

In a July 2010 VA examination, the examiner noted that the Veteran was employed but his disability caused him to have problems at work, including fighting with coworkers and supervisor.  

In an August 2011 statement, the Veteran stated that his PTSD made it difficult for him to hold a job.  He stated that he had been released from his last job.

In an October 2011 VA examination, the examiner found that the Veteran's functional impairment due to PTSD was severe but should not preclude him from working.  The examiner stated that the Veteran had problems with depression which were only moderate and thus should not preclude him from working.  

In an August 2012 statement from the Veteran's fiancée at the time, she said that the Veteran was fired from his last two jobs, and that despite being very capable of his duties, he did not get along with his colleagues.

Overall, looking at the Veteran's PTSD prior to September 1, 2015, the examiners stated that this disability would not preclude him from working.  Though the July 2010 VA examiner found that the Veteran's disability caused him to have problems at work, the examiner did not determine whether the Veteran would be precluded from working.  Thus, the Board affords this observation less probative weight as it does not provide an opinion as to whether the Veteran was able to work.  Further, the Veteran and his fiancée stated that his disability had caused him to lose work.  The Board concedes that his disability may have created difficulty in working around other people; however, this would not preclude him from substantially gainful employment as a whole prior to September 1, 2015.

The record does not otherwise document the presence of functional limitations imposed by his PTSD that would have precluded the performance of all forms of substantially gainful employment, prior to September 1, 2015.  The combined schedular evaluation of 60 percent is recognition by VA that service-connected disabilities limit the Veteran's ability to do certain forms of employment, but it is not dispositive of the question of whether this Veteran has the physical capacities to perform in any work setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Contrary to the Veteran's assertions that he was unable to work due to his PTSD, a preponderance of the evidence is found to be against his claim for a TDIU prior to September 1, 2015.   The record does not indicate that his service-connected PTSD, alone, was of such a nature or severity as to prevent him from engaging in some form of gainful work activity, particularly in light of his prior educational and vocational accomplishments, prior to September 1, 2015.  The record as a whole fails to demonstrate entitlement to a TDIU prior to September 1, 2015, and, as such, the benefit-of-the-doubt rule is inapplicable.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16; see Ortiz, Gilbert both supra.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to a lumbar spine disorder is denied.

Entitlement to an evaluation in excess of 50 percent prior to September 1, 2015, and in excess of 70 percent from September 1, 2015, for posttraumatic stress disorder (PTSD) with major depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the time period prior to September 1, 2015 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


